Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Restriction/Election
Applicant’s arguments that invention III is a subset of invention II would be  persuasive only when the claims recite  controlling and/or reducing the levels of cortisol thereby having a stress reducing or inhibition effect, lowering the levels of the stress marker “cortisol” and interleukins, such as IL-8, which fuel inflammation and other stress related factors as well as, concomitantly, strengthening skin's barrier function for visibly smoother, hydrated, and more radiant-looking skin. Applicant’s arguments with respect to the independent and distinct invention is not persuasive and the Examiner maintains the restrictions requirements presented earlier based on the reasons of record. 
Previous Rejections
Applicants' arguments, filed 03/28/22, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8-9, 12-16 and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhuri et al. (US PG Pub. 2009/0137534) in view of Gyeong et al. (Gyeong- A-KO et al. (Korean journal of physiology and pharmacology, vol. 22, no. 1, page 53-61, presented in IDS).
Chaudhury et al. teaches a composition for use in treating skin disorders which contain a meroterpene and a dermatological acid. Chaudhury teaches bakuchiol is used as an anti-acne agent, see example 5A. Chaudhury teaches the meroterpene is substantially free of coumarins and the meroterpene is present in an amount of from about 0.5 to 5 percent by weight and the meroterpene is selected from the group consisting of bakuchiol, hydroxybakuchiol, corylifolin, a derivative of bakuchiol, a derivative of corylifolin, or a combination or any two or more thereof, see claims 3-4 and 6. Chaudhury teaches that  a method of pharmacologically treating a skin disorder said method comprising the step of applying to the afflicted skin a skin treatment composition comprising a) at least two active components, namely one or more dermatological acid and one or more meroterpene and b) a dermatologically acceptable carrier for said at least two active components, wherein said dermatological acid is present in an efficacious amount for causing or enhancing the exfoliation/desquamation of skin cells from the epidermis or for removing comedones and other debris from the skin surface, pores and follicles and said meroterpene is present in an amount sufficient to counteract one or more of the adverse consequences of the dermatological acid, wherein the application is repeated one or more times each day and for a sufficient number of days to reduce or eliminate the appearance of the skin disorder and wherein
the skin disorder to be treated is acne, see claims 12-13. The reference teaches additives and skin actives can be added such as anti-inflammatory agents and antioxidants, see [0051].
Chaudhury does not teach use of ethyl linoleate, a linoleic component as claimed.
Gyeong et al. teaches that ethyl linoleate can be used to prepare compositions for treatment of skin conditions, see abstract. Gyeong teaches ethyl linoleate is an antibacterial and anti-inflammatory agent and is clinically proven to be an effective anti-acne agent. The reference teaches ethyl linoleate is useful as a safe whitening agent in cosmetic and a potential therapeutic agent for reducing skin hyperpigmentation in clinics, see abstract and page 54, third paragraph.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized ethyl linoleate into the skin treating cosmetic composition/method of Chaudhury et al. One of ordinary skill would have been motivated to do so because Chaudhury teaches bakuchiol for treating acne and suggests use of additives such as antioxidants, anti-inflammatory agents or skin active agents and Gyeong teaches use of ethyl linoleate as a specific anti-inflammatory agent that helps in treating acne. Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06. Moreover, where it would have been obvious to have combined individually known ingredients, evidence must be provided establishing that appellant’s combination of agents is in some way more effective or in some way different than any single member of that combination in order to rebut that prima facie case. See In re Dial, 140 USPQ 244 (C.C.P.A. 1964). Regarding the weight ratio of bakuchiol and ethyl linoleate, both the references provide generic amounts for treatment of skin health or anti-acne, therefore manipulation of the amounts for optimum anti-acne effect would be within purview of an artisan of ordinary skill. Regarding application of the composition to the skin, Chaudhury teaches that application is repeated one or more times each day and for a sufficient number of days to reduce or eliminate the appearance of the skin disorder and wherein the skin disorder to be treated is acne, see claims 12-13. Since the references provide for treatment of skin health or improvement in skin disease, the amount used in the references would necessarily be effective to inhibit FAAH, MAGL or FABP-5.

Claims 2-5, 8-9, 12-16 and 22-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jia et al. (US PG Pub. 2006/0251749 A1) in view of Gyeong et al. (Gyeong- A-KO et al. (Korean journal of physiology and pharmacology, vol. 22, no. 1, page 53-61, presented in IDS).
  Jia discloses specific topical formulations suitable for delivery of the isolated bakuchiol in ointment, cream and gel.  See [0082-90].  The reference teaches “the specific dose is calculated according to the approximate body weight of the host" and further optimized by one of ordinary skill in the art, see [0083] and [0090]. Jia teaches purified bakuchiol substantially free of furanocoumarin impurities which include psoralen and isopsoralen, see [0040-44].  The bakuchiol is obtained and isolated from psorlea genus of plants, see [0029].   The reference teaches the bakuchiol is highly pure (99%) bakuchiol and free of furanocoumarins, see [0061]. Bakuchiol reads on the claimed formula I. Jia discloses the utility of using thus obtained bakuchiol in compositions and formulations for the prevention and treatment of various COX and LOX mediated diseases or conditions, which include inflammatory skin conditions such as acne, psoriasis, erythema, etc., see [0070-0071]. The reference teaches that the ointment, cream and gel are intended to be applied to any areas of skin which exhibits inflammatory conditions such as acne, psoriasis and erythema, which includes facial skin, see [0082] and [0085]. The amount of bakuchiol ranges from about 27% and 100% by weight, see claim 6.
Jia does not teach use of ethyl linoleate, a linoleic component as claimed.
Gyeong et al. that ethyl linoleate can be used to prepare compositions for treatment of skin conditions, see abstract. Gyeong teaches ethyl linoleate is an antibacterial and anti-inflammatory agent and is clinically proven to be an effective anti-acne agent. The reference teaches ethyl linoleate is useful as a safe whitening agent in cosmetic and a potential therapeutic agent for reducing skin hyperpigmentation in clinics, see abstract and page 54, third paragraph.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized ethyl linoleate into the skin treating cosmetic composition/method of Jia et al. One of ordinary skill would have been motivated to do so because Jia teaches bakuchiol for treating skin disease such as psoriasis, erythema and acne and Gyeong teaches use of ethyl linoleate as a specific anti-inflammatory agent that helps in treating skin disease such as acne. Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06. Moreover, where it would have been obvious to have combined individually known ingredients, evidence must be provided establishing that appellant’s combination of agents is in some way more effective or in some way different than any single member of that combination in order to rebut that prima facie case. See In re Dial, 140 USPQ 244 (C.C.P.A. 1964). Since the references provide for treatment of skin health or improvement in skin disease, the amount used in the references would necessarily be effective to inhibit FAAH, MAGL or FABP-5. Regarding the weight ratio of bakuchiol and ethyl linoleate, both the references provide generic amounts for treatment of skin health or anti-acne, therefore manipulation of the amounts for optimum anti-acne effect would be within purview of an artisan of ordinary skill.
Applicant argues that inflammatory stress. While both ingredients are known to have ant-inflammatory properties, Applicant has surprisingly found that the combination provides 4 marked synergy in addressing/reducing factors leading to inflammation. For example, as shown in Table 3, the combination has a marked synergy in its inhibition of FAAH, which as noted in the Background, is associated with inflammation as well as a number of other disease conditions. Similarly, a marked synergy is shown in Table 4 in reducing cortisol, Accordingly, even if  there were motivation to try the combination, the marked and unexpected synergy fully rebuts any allegation of obviousness: consistent with the citation to In re Dial. Hence, the rejection must be withdrawn and the claims passed on to allowance.
Applicant’s arguments are fully considered but is not persuasive. Instant specification discloses that the combination of select meroterpenes, especially bakuchiol, and linoleic acid ester, glycoside and/or glyceride, especially triglyceride, and/or long chain fatty acid, ester, glycoside and/or glyceride compositions having a high linoleic content, are found to inhibit Fatty Acid Amide Hydrolase (FAAH), Monoacylglycerol Lipase (MAGL) and Fatty Acid Binding Protein-5 (FABP-5) in ways that reduce or counteract stress, provide a calming sense of being, and promote and restore skin health and mitigate skin damage. Additionally, it has been found that these composition control and/or reduce the levels of cortisol thereby having a stress reducing or inhibition effect, leading to promote and restore skin health and mitigate skin damage, see page 9-10, last and first paragraph respectively, examples 1-4, table 3. The claims as recited do not commensurate with the scope of the data presented in the specification as the claims do not recite the above limitations along with the effective amounts of bakuchiol and linoleic acid ester component. Once unexpectedness has been established, the probative value of the evidence as compared to the invention as claimed must be determined, i.e., claims must be “commensurate in scope” with the showing.  See MPEP 716.02(d).  And the Examiner does not consider the claimed invention to be commensurate in scope with the showing.  The rejections are therefore maintained.
Action is final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

  				Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612